                                                                              1/31/2019



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION


 JEFFREY S. RAPP,
                                                   CV 18–16–BU–BMM–JCL
                      Plaintiff,

       vs.                                          ORDER

 HAMPTON MANAGEMENT LLC,

                      Defendant.

      United States Magistrate Judge Jeremiah Lynch entered his Findings and

Recommendations in this case on January 8, 2019. Judge Lynch recommended

dismissal of the case pursuant to Fed.R.Civ.P. 37(b)(2)(A)(v), (d)(1)(A)(i) and

(d)(3). Plaintiff Jeffrey Rapp timely filed an objection on January 25, 2019. (Doc.

59.) Rapp is entitled to de novo review of those findings and recommendations to

which he has specifically objected. 28 U.S.C. § 636(b)(1)(C). Absent objection,

this Court reviews findings and recommendations for clear error. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); Thomas v. Arn, 474

U.S. 140, 149 (1985). Clear error exists if the Court is left with a “definite and

                                         -1-
firm conviction that a mistake has been committed.” United States v. Syrax, 235

F.3d 422, 427 (9th Cir. 2000) (citations omitted). “A party makes a proper

objection by identifying the parts of the judge’s disposition that the party finds

objectionable and presenting legal argument and supporting authority, such that the

district court is able to identify the issues and the reasons supporting a contrary

result.” Montana Shooting Sports Ass’n v. Holder, 2010 WL 4102940, at *2 (D.

Mont. Oct. 18, 2010) (citation omitted).

      Judge Lynch concluded, and this Court agrees, that Rapp failed to provide

responses to Hampton Inns’s discovery as required by the November 2, 2019,

Order requiring Rapp to provide discovery responses pursuant to Rule 37 by

November 16, 2018. (Doc. 50 at 5.) Rapp’s objection is improper because it fails

to present legal argument and supporting authority. Rapp having failed to properly

object to any of Judge Lynch’s Findings and Recommendations, this Court reviews

the record for clear error. L.R. 72.3(a); see also McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). The Court

finds no error in Judge Lynch’s Findings and Recommendations.

      Rapp also has filed what he fashions as a request for the Court to appoint a

“Binding Arbitrator Mediator.” (Doc. 58) The Court deems this request moot in

light of its decision to adopt in full Judge Lynch’s Findings and Recommendations.

                                           -2-
      IT IS ORDERED that Judge Lynch’s Findings and Recommendations

(Doc. 57) are ADOPTED IN FULL. IT IS FURTHER ORDERED that Rapp’s

request to appoint a mediator is denied as moot. This action is DISMISSED

pursuant to Fed.R.Civ.P. 37(b)(2)(A)(v), (d)(1)(A)(i) and (d)(3).

      DATED this 31st day of January, 2019.




                                        -3-
